     Daniel B. Olmos (SBN: 235319)
 1

 2

 3

 4

 5

 6 Attorney for Defendant
   Tyler Shayne Nelson
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                             SACRAMENTO DIVISION
11

12    UNITED STATES OF AMERICA,                            Case No. 2:19-cr-00185 MCE
13                            Plaintiff,                   STIPULATION AND ORDER TO
14       v.                                                CONTINUE STATUS HEARING
15    TYLER SHAYNE NELSON,
16                            Defendant.
17

18
              IT IS HEREBY STIPULATED AND AGREED between the Government, through Assistant
19
     United States Attorney Roger Yang, and Defendant Tyler Nelson, through his undersigned counsel, that
20

21 the status hearing in this matter be continued from April 9, 2020, to June 25, 2020, to permit defense

22 counsel additional time to review the extensive discovery in this matter, including to schedule a review

23 of the contraband images at issue.

24            The parties further agree and request that the Court order, for the purpose of computing time
25
     under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which the trial of this case must
26
     commence, that the time period between April 9, 2020, to and including the June 25, 2020, status
27
     hearing, be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4 to allow
28
     STIPULATION AND ORDER TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT
     U.S. V. Nelson, 2:19-cr-00185-MCE           1
     defense counsel reasonable time to prepare his client’s defense. The parties stipulate and agree that the
 1

 2 ends of justice served by granting this time exclusion would outweigh the best interest of the public and

 3 the defendant in a speedy trial.

 4          For the foregoing reasons, the parties stipulate to continue the status conference to June 25, 2020,
 5
     at 10:00 a.m.
 6
     IT IS SO STIPULATED.
 7

 8    Dated: March 18, 2020                          NOLAN BARTON & OLMOS, LLP

 9
                                                       /s/ Daniel B. Olmos
10
                                                     Daniel B. Olmos
11                                                   Attorney for Defendant Tyler Shayne Nelson

12
      Dated: March 18, 2020                          MCGREGOR W. SCOTT
13                                                   United States Attorney
14
                                             By:      /s/ Roger Yang
15                                                   Roger Yang
                                                     Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT
     U.S. V. Nelson, 2:19-cr-00185-MCE           2
 1                                                      ORDER

 2            Pursuant to stipulation by the parties, it is hereby ordered that the status hearing for Defendant

 3   Tyler Nelson be continued to June 25, 2020, at 10:00 a.m. It is further ordered that, for the purpose of

 4   computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., the time period between April 9,

 5   2020, to and including the June 25, 2020, status hearing be excluded pursuant to 18 U.S.C. §

 6   3161(h)(7)(A) and B(iv) and Local Code T4. The Court specifically finds that the ends of justice served

 7   by granting this time exclusion outweigh the best interest of the public and the defendant in a speedy

 8   trial.

 9            IT IS SO ORDERED.

10 DATED: April 1, 2020

11

12
                                                   _______________________________________
13                                                 MORRISON C. ENGLAND, JR.
                                                   UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT
     U.S. V. Nelson, 2:19-cr-00185-MCE           3
